Title: From John Adams to the President of Congress, 23 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 23 May 1781. RC in John Thaxter’s handPCC, No. 84, III, f. 159. printed: JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 465.
This letter requested Congress to offer relief to the owners of an unnamed Dutch vessel captured by a British warship or privateer, recaptured by an American privateer, and then sold. This letter may refer to the Dutch brig Union, about which John Adams had written to William Greene, governor of Rhode Island, on 9 May (LbC, Adams Papers). There Adams requested Greene’s assistance for Johannes de Lover & Sons of Amsterdam, the owners of a vessel captured by  the Revenge, a British privateer commanded by a Capt. Kentith, then recaptured and taken into Providence. Unfortunately the papers enclosed with Adams’ letter to Congress have not been found, and there is no additional extant correspondence between Adams, Congress, and Greene on the matter.
